DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-15 allowed.
Regarding claims 1, 8 and 15, Prior art Fujino US 2004/0227964, and Boggs et al 2013/0201496 teaches the following:
Regarding claim 1, Fujino teaches an image forming apparatus (printer 20 paragraph 0053), comprising: 
a communication device to receive print data (dedicated I/F circuit 50 incorporates a parallel interface circuit, and can receive print data PD that is supplied from the computer 90 via the connector 56 paragraph 0055); 
a print engine to form an image (image output unit 27 that executes printing paragraph 0053); 


Boggs et al 2013/0201496 teaches control the print engine to print the received print data based on saturation information (region of interests are color corrected by shifting 

Fujino US 2004/0227964 and Boggs et al 2013/0201496 fails to teaches a memory to store information on a saturation that allows recognition of a predetermined hue for each user; and 
a processor to: 
identify a user corresponding to the received print data and print the received print data based on saturation data of the identified user.
Regarding claims 8 and 15, closest prior art Jones et al 2011/0229023 teaches a print controlling method, the method comprising: testing whether a user recognizes a predetermined hue for each of a plurality of saturations (the processor may initiate a color blindness test to determine type of color blindness of the color blind user. The processor may receive input from the color blind user. The processor may determine the type of color blindness of the color blind user based on the received input. (the types of color blindness are determined based on the color (hue) a person can see and the shades (saturation) of that color that a person can see) paragraph 0021)); 
Jones et al 2011/0229023 fails to teach generating information on a saturation that allows recognition of the predetermined hue using a result of the testing; correcting print data by reflecting the information on the saturation; and transmitting the corrected print data to an image forming apparatus.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.


Michael Burleson
Patent Examiner
Art Unit 2673


/Michael Burleson/
January 28, 2022
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675